Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to papers filed on 04/12/2021.  Claims 1, 3-10 and 14-20 have been amended; claims, 6-7and 19-20, cancelled.  No claim has been newly added.  Accordingly, claims 1-5 and 8-18 are under consideration on the merit. 

Applicant’s amendments dated 04/12/2021 necessitate the new grounds of rejection set forth below.

Claim Rejection under 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al (“Fernandes”, WO 2015024078 A1, published February 26, 2015) in view of Samain et al (“Samain”, US 6039933 A, issued July 8, 2003) and Lem et al (“Lem”, non-paten literature, Personal Care, pp. 45-48; published July, 2014).
Applicant claims a cosmetic process for caring and/or conditioning hair comprising:
(i)    a step of mixing at least:

-    a second composition comprising water and one or more second cationic surfactants, so as to obtain a final cosmetic composition, and then 
(ii)    a step of applying the final cosmetic composition to the hair; the one or more non-amino oxyethylenated silicones being non-oxypropylenated wherein the one or more non-amino oxyethylenated silicones of the first composition are chosen from compounds of the general formula (I). (II). (III). (IV) or (V) as delineated n claim 1.
(i)    a step of mixing at least:
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited method steps.
Fernandes is directed to process for cosmetic treatment, kit and composition (title).  Fernandes teaches the process for cosmetic treatment of keratin substances, comprising: (i) a step of mixing - a first cosmetic composition, preferably anhydrous, comprising one or more amino silicones and one or more cationic surfactants; and - a second cosmetic composition, advantageously aqueous, so as to obtain a final cosmetic composition; (ii) then a step of applying said final cosmetic composition to the keratin substances (claim 1 of Fernandes, read on the two-step process in the instant claim 1 and the weight % of water in the instant claims 1-2 and 14).  Fernandes also teaches that first cosmetic composition comprises one or more cationic surfactants chosen from quaternary ammonium salts having formula (la) or 
    PNG
    media_image1.png
    70
    136
    media_image1.png
    Greyscale
  (1a) (the same structures as formula VI in instant claims 1 and 6); in 1a the groups R8 to R11 may be identical or different, represent a linear or branched aliphatic group containing from 1 to 30 carbon atoms, or an aromatic group  (claim 21 of Fernandes, read on the limitations of quaternary ammonium salts in the instant claim 1), cetyltrimethylammonium chloride (a halide) is one of the preferred quaternary ammonium salts (lines 2-5 on page 14, read on the limitations of a halide in the instant claims 3, and 15).  Fernandes further teaches that the first composition is mixed with the second composition, in a weight ratio first composition/second composition vary from 0.2 to 5 (claim 17 of Fernandes, read on the limitation of ratio in the instant claim 12) and the mixing step is conducted just prior to the application step (claim 18 of Fernandes, read on the limitations of the instant claim 13).  Additionally, Fernandes teaches that a kit comprising: a first cosmetic composition, and a second cosmetic composition, advantageously aqueous, that comprises 15% or more by weight of water relative to the total weight of said second composition (claim 21 of Fernandes, read on the limitation of kit and water in the instant claim 14).  
While teaching the compositions containing polyoxyalkylenated amino silicone and quaternary ammonium salts, Fernandes does not expressly teach the non-amino oxyethylenated silicones as claimed.  These deficiencies are cured by Samain.   
Samain is directed to cosmetic compositions and a method for cosmetically treating keratin fibres including hair (abstract).  Samain teaches that the oxyalkylenated silicone are 

    PNG
    media_image2.png
    146
    252
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    143
    250
    media_image3.png
    Greyscale
, where: R1 is identical or different, represents a linear or branched C1 -C30 alkyl radical (the same R1 as in the instant claims 3-4 and 17-18), R2 represents a radical -CcH2c-O-(C2H4O)a(C3H6O)b-R5 or a radical –Cc1H2c1-O-(C4H8O)a-R5; …
    PNG
    media_image4.png
    75
    240
    media_image4.png
    Greyscale
(col. 14, read on the compounds of general formulae (I), (II), (III), (IV) in the instant claims 3-4).  Samain also teaches that the oxyalkylenated silicone can also be chosen from silicones of following formula (XI): 
    PNG
    media_image5.png
    30
    363
    media_image5.png
    Greyscale
 (col.14 lines 59-67 to col.15 lines 1-10, read on the compounds of formula (V) in the instant claims 3-4).  Samain also teaches that the oxyalkylenated silicone or silicones can be present in the compositions in proportions of between 0.01 and 10% by weight with respect to the total weight of the composition (lines 25-28 of col. 16, encompassing the weight% in the instant claims 16-18).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the oxyalkylenated silicones taught by Samain as the particular silicones to be incorporated into the composition of Fernandes.  A person of ordinary skill would have been motived to do so to improve the stability of the cosmetic composition.  The combination of the teachings of Fernandes and Samain would have been no more than 
Fernandes and Samain do not expressly teach which component(s) in the first composition or which component(s) in the second composition. However, it is inconsequential as evidenced by Lem, who teaches that silicones are available in numerous formats providing the formulator with endless possibilities to introduce luscious softness and shine to hair care products, luxurious texture to skin preparations with excellent spreading, long-lasting and protecting effects (1st para. of left-hand column on page 45).  Lem also teaches the types of emulsion at the disposal of ordinary skilled in the art (table 3 on page 46). Lem demonstrate that both phases A and B comprising one or more type of silicones (formulation 3 on page 47).  Therefore, it would have been obvious to choose the specific components, the type of emulsions, as well as formulations to achieve the effect desired, absent evidence to the contrary. 
Regarding the specific percentage of water claims 1, 2, 11, and 14 and the specific percentage of non-amino silicones claims 5 and 16-18, MPEP 2144.05 IIA indicates that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In this case, the components can be anhydrous or contain 15% or more by weight of water (Fernandes) .

Response to arguments 
Applicant’s arguments filed 04/12/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
As indicated in the non-final rejection mailed 02/10/21, the declaration under 37 CFR 1.132 filed 11/06/2020 by Chantal Jouy and arguments pertaining to the obviousness of the instant claims were insufficient to overcome the rejection of claims 1-20 based upon Fernandes, Pasquet, Lem, and Pratley.  The declaration under 37 CFR 1.132 filed 11/06/2020 is also insufficient to overcome the rejection of claims 1-5, 8-18 based upon Fernandes, Pasquet, Lem.  
 Applicant is reminded that the claimed subject matter requires mixing at least: an anhydrous first composition comprising one or more non-amino oxyethylenated silicones, one or more first cationic surfactants, and less than 10% by weight of water relative to the total weight of the first composition, and a second composition comprising water and one or more second cationic surfactants, so as to obtain a final cosmetic composition, then applying the final cosmetic composition to the hair.
The term “non-amino oxyethylenated silicones” broadly embraces any non-amino oxyethylenated silicones regardless the number of oxyethylene unit.  As evidenced by Dr. Gonzaga, the number of oxyethylene unit in poly(oxyethylene)silicone directly affects the hydrophilic-lipophilic balance (HLB), which is a measure of the degree.  Thus, one species of non-
Applicant argues that all evidence must be considered in evaluating the non-obviousness of the invention.  Applicant is not required to provide data for every embodiment that falls with the scope of a claims. Also, please see Ex parte Treacy et al., Appeal 2011-008520, in USSN 11/931,434 (non-precedential); Conjuchem, LLC v. Amylin Pharmaceuticals, Inc., Appeal 2013-004331 (PTAB, November 25, 2013) (non-precedential); In re Kao et al., 639 F. 3rd 1057 (Fed. Circ. 2011) and In re Cescon, 474 F. 2nd 1331 (CCPA 1973).
In response, it is believed that all evidence and arguments have been fully considered.  Applicant should specifically and particularly pointed any deficiency.   In addition, arguments based upon case 11/931,434 is not persuasive because the synergistic effect is demonstrated with six different GABA antagonist compounds in combination of neuronal sodium channel antagonists, compound Ia, in the declaration.  The core structure of compound Ia is the same as the neuronal sodium channel antagonists claimed.  The difference is the side substitution.  Thus, the argument based upon In Ex parte Treacy et al. is not sufficient to overcome the rejection of record. 
For at least the above reasons the invention, as a whole, is prima facie obvious over the cited reference. 

Relevant Prior Art

Ferdinand Gonzaga et al, title:  Morphology‐Controlled Synthesis of Poly(oxyethylene)silicone or Alkylsilicone Surfactants with Explicit, Atomically Defined, Branched, Hydrophobic Tails; First published: 27 December 2011.  Dr. Gonzaga demonstrates that the number of oxyethylene in poly(oxyethylene)silicone or alkyl silicone surfactants affect the morphology of the surfactants (Tables 1 and 2 on page 1538).

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617